Citation Nr: 1044858	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to an annual clothing allowance.  

[The issues of the evaluation of degenerative arthritis of the 
left knee, and evaluation of internal derangement of the left 
knee, are addressed in a separate decision].


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from January 1984 to 
February 1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Medical Center in Houston, Texas, sent 
under cover letter from the VA Regional Office (RO) in Houston, 
Texas.

In November 2005, the Board remanded the claim for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.

The Board observes that, in addition to remanding the claim 
listed above, in November 2005, it also denied a claim for a 
total disability rating based on individual unemployability due 
to service connected disabilities (TDIU), as well as a claim for 
Dependents' Educational Assistance under Chapter 35, Title 38, of 
the United States Code, on appeal at that time.  The Board's 
decision with respect to those claims is final.  See 38 C.F.R. § 
20.1100 (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In it's November 2005 remand, the Board instructed that, in 
response to the Veteran's November 2002 notice of disagreement on 
the issue of entitlement to an annual clothing allowance, "the 
RO must issue a Statement of the Case, containing all applicable 
laws and regulations."

A review of the claims file indicates that no statement of the 
case has since been issued.   It is notable that VA's appeals 
tracking system (VACOLS) lists the date of issuance of the 
statement of the case regarding that issue as July 25, 2002.  
However, this is prior to the decision denying the claim, in 
September 2002.  Moreover, a review of the statement of the case 
issued on July 25, 2002 reveals that it does not actually address 
the matter of entitlement to a clothing allowance.  

A deferred rating decision in February 2007 indicates that the 
file should be forwarded to the VA Medical Center as the issue of 
entitlement to a clothing allowance was not in the RO's 
jurisdiction.  However, there is no indication from the file that 
this action was ever taken.  

The United States Court of Appeals for Veterans Claims has held 
that AOJ compliance with a remand is not discretionary, and that 
if the AOJ fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to 
the issue of entitlement to a clothing 
allowance, and in connection therewith, 
provide the Veteran with appropriate notice 
of his appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


